DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, 7-9, 12-15, 17, 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims as currently presented are directed towards a method of video processing, apparatus for coding video data, and corresponding non-transitory computer-readable storage medium. The closest prior art is directed towards Chen et al., (U.S. pub. No. 2020/0128258 A1), Su et al., (U.S. Pub. No. 2019/0132606 A1) and Huang et al., (U.S. Pub. No. 2011/0176611 A1).
Chen discloses a method and apparatus of using Bilateral Template MV Refinement (i.e, Decoder-side MV refinement (DMVR)) are disclosed to improved coding efficiency or reducing complexity. Su discloses to provide a method and apparatus for video coding. The apparatus includes processing circuity for video coding. The processing circuitry receives a first motion vector and a second motion vector to start a motion vector refinement of the first motion vector for a prediction block in a present frame of a video. Huang is concerned with a method for decoder-side motion vector derivation (DMVD) includes: checking a block size of a current block to be encoded and accordingly generating a checking result; and utilizing a DMVD module to refer to the checking result to control conveyance of first DMVD control information which is utilized for indicating whether a DMVD coding operation is employed to encode the current block. However, when considering the teachings of Chen, Su and Huang individually or in combination, fails to explicitly disclose the method of video processing, apparatus for coding video data, and corresponding non-transitory computer-readable medium as recited in the claims. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486